Citation Nr: 1822285	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-07 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to service connection for a low back disability as secondary to the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to April 1987 and from June 1987 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to service connection for a low back disorder.  

The issue of entitlement to a higher rating for the service-connected right knee disorder has been raised by the record in the February 2017 statement submitted by Veteran's attorney, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).


FINDING OF FACT

The Veteran's lumbar spine strains/spasms and mild degenerative disc disease is proximately caused by his service-connected right knee meniscectomy.


CONCLUSION OF LAW

The criteria for service connection for low back strains/spasms and mild degenerative disc disease have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected; the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a) (2017).  

The Veteran contends that his current low back disability is secondary to his service-connected right knee disorder.  Specifically, the Veteran contends that he has had to overcompensate with his back when lifting objects, as a result of difficulty bending his knee.  

The record reflects that the Veteran was granted service connection for residuals of right knee surgical reconstruction, effective June 24, 1991.  See August 1991 rating decision.  Back disability diagnoses during the appeal period have included lumbar muscle strains/spasms, and mild degenerative disc space narrowing at L5-S1, as noted on the November 2010 imaging studies.  

He was afforded a VA examination in connection to his claimed low back disorder in October 2010.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner determined that the Veteran's low back disorder is less likely as not caused by, or a result of, his right knee condition.  In a June 2015 VA medical opinion, the VA examiner determined that the Veteran's lumbar muscle strain/spasms is less likely as not permanently aggravated "by intraservice identified right knee condition."  

In November 2017, the Board requested a VHA medical opinion by a VA orthopedic surgeon.  The Board obtained a VHA medical opinion by a VA orthopedic surgeon dated in December 2017.  In this opinion, the orthopedic surgeon reviewed the Veteran's service treatment records which documented the number of times he injured, and received treatment for, his right knee condition.  With regard to the Veteran's contention that he has to favor his right knee when doing certain activities, such as heavy lifting, the orthopedic surgeon noted that "[p]roper lifting techniques involves flexing the knees and keeping the back more vertical rather than bending over to lift."  According to orthopedic surgeon, the Mayo Clinic has indicated that "improper lifting using [the] back instead of your legs can lead to back pain."  In light of his review of the facts of the case, and his understanding of the relevant medical principles, the physician concluded that it is as likely as not that the Veteran's low back condition has developed secondary to his service-connected right knee disability.  

The Board finds that the competent evidence of record reasonably shows that the Veteran's current low back disorder was caused by his service-connected right knee disorder.  The most probative evidence of record is the December 2017 medical opinion.  

The preponderance of evidence shows that the Veteran's low back disability was caused by his service-connected right knee disability.  Accordingly, secondary service connection for a low back disability, diagnosed as lumbar muscle strains/spasms and mild degenerative disc disease, is warranted. 


ORDER

Entitlement to service connection for low back strains/spasms and mild degenerative disc disease is granted.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


